Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 October 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “502”.  

The drawings are objected to because:
In Fig. 1A, a couple of the reference characters are difficult to read because a black line extends through them. Fig. 1B contains similar problems.
In Fig. 1C, multiple reference characters (“110” and “120”; “108” and “118”) have been used to designate the same structural element.
In Fig. 1D, two reference characters “100” are shown.  However, only one of the reference characters “100” has an associated lead line to identify the structural elements to which the reference character refers.  It is unclear as to which structural element(s) the reference character “100” as shown in the upper left-hand corner of the drawing refers because there is no lead line associated therewith.
Fig. 2 should include at least one reference character to identify the structural element(s) illustrated in the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the final sentence of the abstract refers to purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
In line 12 of paragraph 0034, “pieces square bar stock” should be changed to “pieces of square bar stock”.
In line 9 of paragraph 0041, “Types and Grades” should be changed to “types and grades”.
The abbreviation “CCW”, as recited in line 9 of paragraph 0048 should be defined at least once in the specification.  
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In line 2 of claim 3, the phrase “have not undergoing” is awkward.  Examiner suggests changing the aforementioned phrase to “have not undergone”, or something similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a select torsional capacity” as recited in lines 1 - 2 of claim 4 renders the claim indefinite because the aforementioned limitation does not clearly define a torsional capacity or range thereof.
The limitation “conventional torsional capacity requirements” as recited in line 2 of claim 4 renders the claim vague and indefinite because the aforementioned limitation does not clearly define a set of torsional capacity requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6, 10, 11, 13 - 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perko et al. (US 2019/0271131) in view of Tomchesson et al. (US 2016/0186402) and Reusing et al. (US 2017/0183839).
Regarding claim 1, Perko discloses a coupler comprising: a first tube (coupler 48) including a first wall defining a first interior recess (unlabeled recess through which shafts 14 and 18 extend; Fig. 9), a first pair of through holes (unlabeled holes in coupler 48 through which bolt 52 extends; Fig. 9), wherein the first interior recess extends through the first tube, wherein the first interior recess is of a first inner width for receiving a square bar stock of a helical pile system; a second tube (body 46) including a second wall defining a second interior recess (unlabeled recess through which coupler 48 extends; Fig. 9), a third pair of through holes (openings 50), wherein the second interior recess extends through the second tube, wherein the second interior recess is of a second inner width for receiving the first tube; wherein the first tube is received within the second interior recess and is affixed to the second tube by a permanent joint (bolt 52, nut 54; Examiner takes the position that the nut and bolt can be fastened permanently, thereby forming a permanent joint.); wherein the first pair of through holes and the third pair of through holes are aligned for receiving a first bolt (52) (Figs. 1, 9, and 10; paragraphs 0028, 0030, and 0035).  Perko fails to disclose the first tube is square-shaped, a second pair of through holes, the second tube is square-shaped, a fourth pair of through holes, wherein the second pair of through holes and the fourth pair of through holes are aligned for receiving a second bolt.  Tomchesson teaches the cross-sectional shape of a pile coupler is square or circular (Fig. 17; paragraph 0057).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the square shape of the tube as taught by Tomchesson for the circular shape of each of the first tube and the second tube as disclosed by Perko as a design consideration within the skill of the art.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Tomchesson fails to teach a second pair of through holes and a fourth pair of through holes. Reusing teaches a pile coupler (connecting portion 138) comprising a tube (cylindrical wall 144) having multiple pairs of through holes (radially opposed pairs of holes 154a, 154b and 156a, 156b) for receiving a first bolt (top bolt in Fig. 9B) and a second bolt (bottom bolt in Fig. 9B) (Figs. 9A - 9C; paragraph 0088) to form a secure connection between the connection portion and the pile body.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the first tube and the second tube of the coupler as disclosed above to include two pairs of through holes as taught by Reusing to form a more secure connection between the coupler and the square bar stock of the helical pile system.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 2, Perko fails to disclose the first wall includes corners with a first radius, wherein the second wall includes corners with a second radius.  Tomchesson teaches the cross-sectional shape of a pile coupler is square, wherein the first wall (side 1712) includes corners (transition 1715) with a first radius (Fig. 17; Paragraph 0057 teaches the transition 1715 between adjacent sides may be curved or rounded.).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the tube having a square shape including a first wall with a radius as taught by Tomchesson for the circular shape of each of first wall of the first tube and the second wall of the second tube as disclosed by Perko as a design consideration within the skill of the art.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Regarding claim 3, Perko in view of Tomchesson and Reusing discloses all of the claim limitations except standard gauge tubing which has not undergone an upset forging process. Examiner takes the position that the claim does not define what is meant by “standard gauge tubing”.  Examiner has interpreted “standard gauge tubing” as any tubing that is known to be used in a helical pile system, as best understood.  Since Perko, Tomchesson, and Reusing teach tubing that is used in a helical pile system, the prior art of record teaches “standard gauge tubing”.  As to the limitation reciting standard gauge square tubing “which have not undergone an upset forging process”, Examiner takes the position that the aforementioned limitation represents a product-by-process limitation, and the process by which an apparatus is made lacks patentable weight in an apparatus claim.
2113     Product-by-Process Claims
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE
IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 4, Perko in view of Tomchesson and Reusing discloses all of the claim limitations except explicitly teaching the coupler is configured to meet a select torsional capacity greater than conventional torsional capacity requirements of square pile couplers by the second square tube affixed to the first square tube. Examiner has interpreted “conventional torsional capacity requirements” as being requirements associated with a coupler comprising a single tube.  Examiner takes the position that the coupler comprising a first square tube and a second square tube as disclosed by Perko in view of Tomchesson and Reusing would obviously be configured to meet a select torsional capacity greater than conventional torsional capacity requirements because the pair of square tubes and through holes, bolts, and permanent joint associated with said pair of tubes would obviously increase the torsional capacity of the coupler as compared to a coupler comprising a single tube.
	Regarding claim 5, Perko further discloses the first tube (48) and the second tube (body 46 or collar 68) are a substantially similar length (Figs. 9, 14A, 15A, 16A, and 17A).
	Regarding claim 6, Perko further discloses the first tube (48) includes a first end and a second end, wherein the second tube (46) includes a third end and a fourth end, wherein the first end is aligned with the third end, wherein the second end is aligned with the fourth end (Figs. 9, 14A, 15A, 16A, and 17A).  
	Regarding claim 10, Perko in view of Tomchesson and Reusing teaches multiple pairs of through holes as discussed above (see rejection of claim 1 above).  Perko in view of Tomchesson and Reusing fails to disclose the first wall further defines a fifth pair of through holes and a sixth pair of through holes, wherein the second wall further defines a seventh pair of through holes and an eight pair of through holes, wherein the fifth pair of through holes are aligned with the seventh pair of through holes for receiving a third bolt, wherein the sixth pair of through holes are aligned with the eight pair of through holes for receiving a fourth bolt.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include a fifth pair of through holes, a sixth pair of through holes, a seventh pair of through holes, an eight pair of through holes, a third bolt, and a fourth bolt as a design consideration within the skill of the art to form a more secure connection between the coupler and the square bar stock of the helical pile system.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding claim 11, Perko further discloses the second tube (46) includes a helix plate (blade 56) (Figs. 9 and 10; paragraph 0036). 
	Regarding claim 13, Perko discloses a helical pile system comprising: a lead section including a first square bar stock (shaft 18 having a square cross-sectional shape; paragraph 0028) and a plurality of helix plates (helices 20, 22) affixed to the first square bar stock; an extension section (shaft section 14 adjacent leading section 16 as shown in Fig. 1); and a coupler including: a first tube (48) including a first wall defining a first interior recess (unlabeled recess through which shafts 14 and 18 extend; Fig. 9), a first pair of through holes (unlabeled holes in coupler 48 through which bolt 52 extends; Fig. 9),wherein the first interior recess extends through the first tube, wherein the first interior recess is of a first inner width for receiving the first bar stock and the second bar stock; and a second tube (46) including a second wall defining a second interior recess (unlabeled recess through which coupler 48 extends; Fig. 9), a third pair of through holes (50), wherein the second interior recess extends through the second tube, wherein the second interior recess is of a second inner width for receiving the first tube; wherein the first tube is received within the second interior recess and is affixed to the second tube by a permanent joint (52, 54); wherein the first pair of through holes and the third pair of through holes are aligned for receiving a first bolt (52); wherein the first bar stock defines a first through hole; wherein the first bar stock is received within a first portion of the first interior recess and is coupled to the coupler by the first bolt, the first pair of through holes, the third pair of through holes, and the first through hole; wherein the second bar stock (46) defines a second through hole; wherein the second bar stock is received within a second portion of the first interior recess (unlabeled recess through which shafts 14 and 18 extend; Fig. 9) (Figs. 1, 9, and 10; paragraphs 0028, 0030, and 0035).  Perko fails to disclose a second square bar stock, the first tube is square-shaped, a second pair of through holes, the second tube is square-shaped, a fourth pair of through holes, wherein the second pair of through holes and the fourth pair of through holes are aligned for receiving a second bolt, and wherein the second bar stock is coupled to the coupler by the second bolt, the second pair of through holes, the fourth pair of through holes, and the second through hole.  Tomchesson teaches the cross-sectional shape of a pile coupler is square or circular (Fig. 17; paragraph 0057).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the square shape of the tube as taught by Tomchesson for the circular shape of each of the first bar stock, the second bar stock, first tube and the second tube as disclosed by Perko as a design consideration within the skill of the art.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Tomchesson fails to teach a second pair of through holes and a fourth pair of through holes, wherein the second pair of through holes and the fourth pair of through holes are aligned for receiving a second bolt, wherein the second bar stock is coupled to the coupler by the second bolt, the second pair of through holes, the fourth pair of through holes, and the second through hole.  Reusing teaches a pile coupler (connecting portion 138) comprising a tube (cylindrical wall 144) having multiple pairs of through holes (radially opposed pairs of holes 154a, 154b and 156a, 156b) (Figs. 9A - 9C; paragraph 0088) such that the second pair of through holes and the fourth pair of through holes are aligned for receiving a second bolt, wherein the second bar stock is coupled to the coupler by the second bolt, the second pair of through holes, the fourth pair of through holes, and the second through hole  to form a secure connection between the connection portion and the pile body.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the first tube and the second tube of the coupler as disclosed above to include two pairs of through holes for receiving a first bolt (top bolt in Fig. 9B) and a second bolt (bottom bolt in Fig. 9B) as taught by Reusing to form a more secure connection between the coupler and the square bar stock of the helical pile system.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Regarding claim 14, Perko further discloses a second coupler (middle coupler 48 as shown in Fig. 1) and a second extension section (shaft section 14 located between the middle coupler 48 and the upper coupler 48 as shown in Fig. 1), wherein the second extension section is coupled to the extension section by the second coupler (48) (Fig. 1).
Regarding claim 15, Perko further discloses the second tube (46) includes a soil displacement plate (blade 56) (Figs. 9 and 10; paragraph 0036).
Regarding claim 16, Perko further discloses the second coupler (middle coupler 48 as shown in Fig. 1) includes a second soil displacement plate (56) (Figs. 1, 2, and 9).
Regarding claim 17, Perko further discloses a grout material (grout 29) disposed between the soil displacement plate (56; plate is unlabeled in Figs. 1 - 3) and the second soil displacement plate (56; plate is unlabeled in Figs. 1 - 3) (Figs. 1 - 3; paragraph 0029).
Regarding claim 18, Perko further discloses the helical pile system is a pier (paragraphs 0003 and 0037).
Regarding claim 20, Perko discloses an extension section comprising: a bar stock (shaft 18 having a square cross-sectional shape; paragraph 0028); and a coupler including: a first tube (48) including a first wall defining a first interior recess (unlabeled recess through which shafts 14 and 18 extend; Fig. 9) and a first pair of through holes (unlabeled holes in coupler 48 through which bolt 52 extends; Fig. 9), wherein the first interior recess extends through the first tube, wherein the first interior recess is of a first inner width for receiving the square bar stock; and a second tube (46) including a second wall defining a second interior recess (unlabeled recess through which coupler 48 extends; Fig. 9) and a second pair of through holes (50), wherein the second interior recess extends through the second tube, wherein the second interior recess is of a second inner width for receiving the first tube; wherein the first tube is received within the second interior recess and affixed to the second square tube by a permanent joint (52, 54); wherein the first pair of through holes and the second pair of through holes are aligned for receiving a bolt (52); wherein the square bar stock is received within a first portion of the first interior recess; wherein a second portion of the first interior recess is aligned with the first pair of through holes and the second pair of through holes by which the coupler is configured to receive and couple to a second bar stock (shaft section 14) (Figs. 1, 9, and 10; paragraphs 0028, 0030, and 0035).  Perko fails to disclose the first tube is square-shaped, the second tube is square-shaped, the second bar stock is square-shaped; the square bar stock is affixed to the coupler by a second permanent joint.  Tomchesson teaches the cross-sectional shape of a pile coupler is square or circular (Fig. 17; paragraph 0057).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the square shape of the tube as taught by Tomchesson for the circular shape of each of the second bar stock, first tube and the second tube as disclosed by Perko as a design consideration within the skill of the art.  A change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Tomchesson fails to teach the square bar stock is affixed to the coupler by a second permanent joint. Reusing teaches a pile coupler (connecting portion 138) comprising a tube (cylindrical wall 144) having multiple pairs of through holes (radially opposed pairs of holes 154a, 154b and 156a, 156b) (Figs. 9A - 9C; paragraph 0088).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified each of the first tube and the second tube of the coupler as disclosed above to include two pairs of through holes for receiving a first permanent joint comprising a first bolt (top bolt in Fig. 9B) and a second permanent joint comprising a second bolt (bottom bolt in Fig. 9B) as taught by Reusing to form a more secure connection between the coupler and the square bar stock of the helical pile system.  Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Perko et al. in view of Tomchesson et al. and Reusing et al. as applied to claim 1 above, and further in view of Perko (US 2003/0159839; hereinafter Perko ‘839). 
Regarding claim 7, Perko in view of Tomchesson and Reusing discloses all of the claim limitations except the permanent joint is a weld between the first square tube and the second square tube.  Perko ‘839 teaches a permanent joint is a weld (plug weld 66) between a first tube (sleeve 60) and a second tube (pipe 12) (Fig. 3; paragraph 0029) to secure the sleeve to the pipe.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include a weld as taught by Perko ‘839 between the first square tube and the second square tube to secure the first square tube to the second square tube.  
Regarding claim 8, Perko in view of Tomchesson and Reusing discloses all of the claim limitations except the weld comprises a plug weld disposed near a midpoint of the first square tube and the second square tube.  Perko ‘839 teaches a plug weld (66) disposed near a midpoint of a first tube (sleeve 60) (Fig. 3; paragraph 0029) to secure the sleeve to the pipe.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include a plug weld disposed near a midpoint of a tube as taught by Perko ‘839 between the first square tube and the second square tube at a location near a midpoint of the first square tube and the second square tube to secure the first square tube to the second square tube.  
Regarding claim 9, Perko in view of Tomchesson and Reusing discloses all of the claim limitations except the first pair of through holes and the second pair of through holes are disposed on a first face and a second face opposite to the first face, wherein the plug weld is on a face adjacent to the first face and the second face.  Perko ‘839 teaches a first pair of through holes (holes 65 through pipe 12; Fig. 2) and a second pair of through holes (holes 65 through sleeve 60; Fig. 2) are disposed on a first face and a second face opposite to the first face, wherein the plug weld (66) is on a face adjacent to the first face and the second face (Figs. 2 and 3).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above to include the first pair of through holes, the second pair of through holes, and a plug weld as taught by Perko ‘839 to secure the first square tube to the second square tube.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perko et al. in view of Tomchesson et al. and Reusing et al. as applied to claim 13 above, and further in view of Lutenegger et al. (US 2016/0145824).  Perko in view of Tomchesson and Reusing discloses all of the claim limitations except the extension section further includes a second plurality of helix plates.  Lutenegger teaches an extension section (extension 200) further includes a second plurality of helix plates (206, 206a) (Fig. 8; paragraphs 0029 and 0032) to promote soil-to-soil shear strength.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the second plurality of helix plates as taught by Lutenegger to promote soil-to-soil shear strength along the length of the extension section.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
10/4/2022